800 P.2d 825 (1990)
Dawn ALUMBAUGH, Petitioner,
v.
Robert N. WHITE, Administrator of the Career Service Review Board of the State of Utah, an Agency of the State of Utah, Respondent.
No. 900315-CA.
Court of Appeals of Utah.
October 29, 1990.
David J. Holdsworth (argued), Romney and Condie, Salt Lake City, for petitioner.
Stephen C. Schwendiman, Neal T. Gooch (argued), Tax & Business Regulation Div., Salt Lake City, for respondent.
Before JACKSON, ORME and BENCH (On Law and Motion), JJ.
PER CURIAM:
This proceeding for judicial review of an administrative determination adverse to the petitioner is before the court on a stipulated motion to remand this case for judicial review in the Third Judicial District Court. Based on this court's consideration of the merits, and not based on the stipulation of the parties as to jurisdiction, the court determines that this matter should be transferred to the district court pursuant to Utah R.App.P. 44.
The court concludes (1) that the administrative review of petitioner's grievance file, without a hearing, is properly characterized as an informal adjudicative proceeding under the Utah Administrative Procedure Act, Utah Code Ann. § 63-46b-5 (1989), and (2) that Rule 140-1-17B of the Career Services Review Board designating all adjudicative proceedings of the Career Services Review Board as formal adjudicative proceedings does not apply, and could not properly apply, to the summary dismissal of the grievance by the administrator upon review of petitioner's file and in the absence of a hearing. For these reasons, we transfer this review of informal agency action to the Third Judicial District Court pursuant to Utah R.App.P. 44 for a trial de novo under the Utah Administrative Procedures Act, Utah Code Ann. § 63-46b-15 (1989).
JACKSON, ORME and BENCH, JJ., concur.